Citation Nr: 0604883	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  05-25 262A	)	DATE
	)
	)


THE ISSUE

Whether a July 7, 1986 decision of the Board of Veterans' 
Appeals (Board), which determined that an initial 30 percent 
rating for post-traumatic stress disorder (PTSD), should be 
reversed on the grounds of clear and unmistakable error 
(CUE).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

In a statement received in August 2005, the veteran indicated 
that he was contesting the assignment of only a 30 percent 
rating for his service-connected PTSD in a July 7, 1986 
decision issued by the Board of Veterans' Appeals (Board) and 
asking that the decision be revised or reversed on the 
grounds of CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2005).  In a January 2005 letter to the 
veteran, the Board acknowledged the receipt of his request 
for review of a Board decision on the grounds of CUE and 
assigned a motion docket number, 05 25262A.  

In a July 2004 VA Form 9, the veteran asserted that prior 
rating actions, particularly those dated in 1985 (May, 
August, and September) and March 1992, erred in failing to 
award a total schedular rating of 100 percent for his 
service-connected PTSD.  Since the Board has determined 
herein that the criteria for revision of the Board's July 7, 
1986 decision on the grounds of CUE had not been met, the 
Board concludes that the 1985 rating decisions had been 
subsumed by the Board's July 1986 decision, because the 
evidence before the Board in July 1986 was the same evidence 
as was before the Regional Office (RO) in 1985, and the issue 
of a higher initial rating for PTSD considered by those 
rating decisions was the same as that considered in July 
1986, and the veteran was, as a matter of law, challenging 
the prior rating decisions on the basis of CUE.  But as noted 
above, the veteran also asserted that a March 1992 rating 
decision erred in failing to award a total schedular rating 
of 100 percent for his PTSD.  This CUE issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In a decision entered on July 7, 1986, the Board 
determined that the veteran warranted an initial 30 percent 
rating for PTSD.

2.  The correct facts, as they were known at the time, were 
before the Board and the statutory and regulatory provisions 
extent at that time were correctly applied.  

3.  There was a tenable basis for the Board's decision of 
July 7, 1986, determining that a schedular 30, not a 100, 
percent disability rating was warranted for PTSD, and that 
decision does not contain an error which, had not been made, 
would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The Board did not commit CUE in a July 7, 1986 decision, 
which determined that the veteran was entitled to an initial 
30 percent rating for PTSD.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Initially, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to motions for revision of a rating or Board 
decision on the grounds of CUE.  See Juarez v. Principi, 16 
Vet. App. 518, 520-21 (2002) (per curiam order); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).  

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective November 21, 
1997, however, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002)) 
permit challenges to decisions of the Board on the grounds of 
CUE.  The final regulations amending the Rules of Practice 
before the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  64 Fed. Reg. 
2134-41 (Jan. 13, 1999) (codified at 38 C.F.R. § 20.1400 et. 
seq. (2005)).

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2005).  
In order to prevail on such a motion, it must be established 
that there was an error in the Board's adjudication and that 
the error was such that, had it not been made, the outcome of 
the adjudication would have been manifestly different.  38 
C.F.R. § 20.1403(c) (2005).  If it is not clear that a 
different result would have ensued, the error complained of 
cannot be "clear and unmistakable."  Id.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised as if the decision had been made on the date of 
the prior decision.  38 C.F.R. § 20.1406 (2005).

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining a viable claim of 
CUE.  64 Fed. Reg. 2134, 2137 (Jan. 13, 1999); Donovan v. 
West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).

This case law is found primarily in the following precedent 
opinions: Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Crippen v. Brown, 9 Vet. App. 412 (1996); and Berger v. 
Brown, 10 Vet. App. 166 (1997).

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 
Vet. App. at 313-14).

The Board observes that a claim of CUE is a collateral attack 
on a final decision by a VA Regional Office or the Board.  
Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en 
banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 
179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 
(1999).  Pursuant to 38 U.S.C. § 5109A(a) (West 2002), a 
Regional Office decision is subject to revision on the 
grounds of CUE.  Under 38 U.S.C.A. § 7111(a) (West 2002), a 
Board decision is subject to revision on the grounds of CUE.  
"In order for there to be a valid claim of [CUE], there must 
have been an error in the prior adjudication of the claim.  
Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc); 38 C.F.R. § 20.1403(a) (upheld in Disabled Am. 
Veterans v. Gober, 234 F.3d 682, 696-97 (Fed. Cir 2000), 
cert. denied, 532 U.S. 973 (2001)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  38 C.F.R. § 20.1403(a) (2005).  The 
mere misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

It is a kind of error, of fact or of law, that when called to 
the attention of later reviewers compels a conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo, 6 Vet. App. at 43 (citing Russell, 3 Vet. App. at 313).  
CUE exists only when the error is outcome determinative, that 
is, the error manifestly changed the outcome of the claim 
decision.  38 C.F.R. § 20.1403(a) and (c); Cook, 318 F.3d 
at 1344; Disabled Am. Veterans, 234 F.3d at 696.  "If it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable."  38 C.F.R. § 20.1403(c) (upheld in Disabled 
Am. Veterans, 234 F.3d at 697).  Disagreements about how the 
facts were weighed or evaluated and failures of the duty to 
assist cannot be CUE.  38 C.F.R. § 20.1403(d)(2) and (3) 
(upheld in Disabled Am. Veterans, 234 F.3d at 697).  If the 
evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed or 
revised, 38 U.S.C. § 7111(a), and the decision constituting 
the reversal or revision "has the same effect as if the 
decision had been made on the date of the prior decision," 
38 U.S.C. § 7111(b).  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, 
CUE does not include a change in medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  38 C.F.R. § 20.1403(d).

After a complete and thorough review of the record physically 
before it on July 7, 1986, the Board concludes that there was 
a tenable basis for that decision.  Therefore, because there 
was no error of fact or law that, when called to the 
attention of the later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the July 7, 
1986 decision was not clearly and unmistakably erroneous.  

The veteran's CUE argument essentially amounts to: first, an 
allegation that the Board misapplied extant law; and second, 
that the Board generally improperly weighed the available 
medical evidence.

At the time of the Board's decision, disability evaluations 
were determined by evaluating the extent to which a veteran's 
service-connected disability adversely affected his ability 
to function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule).  38 C.F.R. §§ 4.1, 4.2, 4.10 
(1986).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1986).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1986).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  

On February 3, 1988, the Rating Schedule was amended with 
respect to certain psychiatric disorders, including 
psychoneurosis.  53 Fed. Reg. 22 (Jan. 4, 1988).  Before that 
date, under the Rating Schedule for psychoneurotic disorders 
(which included PTSD), a 100 percent rating was warranted, 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; and a veteran was demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation was given, when a veteran's ability to establish 
and maintain effective or favorable relationships with people 
was seriously impaired; his psychoneurotic symptoms were of 
such severity and persistence that there was pronounced 
impairment in the ability to obtain or retain employment.  A 
50 percent rating was provided for, when a veteran's ability 
to establish or maintain effective or favorable relationships 
with people was substantially impaired; and, by reason of 
psychoneurotic symptoms, the veteran's reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  A 30 percent 
evaluation was warranted, when there was definite impairment 
in the veteran's ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
considerable industrial impairment.  Note (1) provided that 
social impairment per se would not be used as the sole basis 
for any specific percentage evaluation, but was of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1986).

In this regard, the Board acknowledges the veteran's August 
2005 contentions that, since 1984, he met the criteria for a 
100 percent schedular evaluation and that the Board erred by 
ignoring the evidence of record in establishing a 30 percent 
rating and by failing to adequately explain the reasons and 
bases behind the Board' determination.  In support, the 
veteran noted that the evidence of record showed that his 
social skills were "nil" and monthly reports from VA to his 
employer kept him on medical leave for seven years due to 
PTSD, from 1984 to 1992.  

At the time of the Board's July 1986 decision, the claims 
file included Social Security Administration (SSA) records, 
that consisted of selected records of medical leave from work 
between May 1975 and December 1981, private medical records 
from June 1981 to December 1981 for treatment of a work-
related low back injury; a December 1981 private doctor's 
statement opining that the veteran needed no further workup 
or surgery for his back disorder, in view of the fact that he 
was able to function in hard, physical labor; and a 
conviction for battery in 1978.  A March 1985 SSA psychiatric 
evaluation reflected a history that the veteran last worked 
in December 1984 and was on medical leave due to PTSD, that 
in spite of problems of coping, back problems, and PTSD, the 
veteran had been able to sustain jobs for a good majority of 
the time since he got out of the Army.  The SSA examiner 
found the veteran to be a cooperative, congenial, intelligent 
young man, who expressed subjective symptoms of depression, 
low energy, not caring attitude, suicidal intention (setting 
up situation so he can be killed by others), crying spells, 
etc., adding there was no objective signs of depression.  The 
diagnoses were dysthymic disorder and passive aggressive 
personality disorder.  

A May 1985 SSA denial of his disability claim reflected that 
the veteran maintained that he became disabled on December 
11, 1984, because of problems dealing with stress, nerves, 
and back problems.  But SSA found that, although the medical 
evidence showed that he had problems at times dealing with 
stress, which caused him to become nervous, the veteran was 
still able to think, communicate, and act in his own 
interest.  Despite low back pain, the veteran had good 
movement in his back.  Therefore, SSA concluded that, even if 
his medical condition prevented him from doing any of his 
past jobs, considering his educational background and age, he 
was able to perform other types of work, which were less 
demanding. 

A December 1984 Agent Orange examiner noted the presence of 
depression, rule out PTSD, and later VA treatment records 
show a diagnosis of PTSD and outpatient treatment for anxiety 
and sleep problems due to his PTSD.  A January 1985 VA 
hospital report revealed that the veteran expected to 
continue on sick leave, since his company expected to close 
the plant shortly, and he preferred an extension of sick 
leave rather than try to return to a job while his anger 
control was still not good.  An April 1985 VA examination 
report reflected that the veteran had severe anxiety, 
nightmares, flashbacks, social isolation, sleeping 
difficulties, and memory impairment.  His insight and 
judgment were described as fair.  From June to August 1985, 
the veteran participated in an in-patient treatment program 
at the Chicago VA Medical Center.  A thorough July 1985 VA 
psychological evaluation resulted in diagnoses of generalized 
anxiety disorder, dysthymic disorder, and passive-aggressive 
personality with prominent antisocial or compulsive traits.  
He was discharged against medical advice.  At discharge from 
the program, the veteran was noted to be competent, well 
oriented, non-psychotic, alert, and ambulatory without 
suicidal or homicidal thought or intent.  He was cleared for 
return to employment, but his prognosis was poor due to his 
low tolerance for frustration and mistrust of others.  In the 
July 1986 decision, the Board specifically noted that it had 
reviewed these documents and that they had reflected that the 
veteran had had employment problems because of his 
psychiatric difficulties but that his symptomatology more 
nearly approximated the degree of severity required to 
produce definite social and considerable industrial 
impairment, warranting a 30 percent rating.

Contrary to the veteran's assertions, the record at the time 
of the July 1986 decision did not reflect that he was 
unemployable due to his PTSD or to warrant a 100 percent 
schedular rating.  In support, the Board notes that a January 
1985 VA social worker indicated that, even though the veteran 
had PTSD, he had managed to make a good enough work 
adjustment to have held his present job for 11 years, despite 
hating it and having problems with coworkers.  A January 1985 
VA psychologist noted that the veteran was motivated to 
change, was not psychotic, neurotic, suicidal or homicidal, 
had a high school education, a job that paid well but was 
unsatisfying, and apparently a supportive family.  The 1985 
SSA examiner did not even diagnose the veteran with PTSD and 
found no objective evidence of depression.  Moreover, the SSA 
did not find the veteran was unemployable.  The April 1985 VA 
examiner did note that the veteran's social adjustment was 
"nil", but also added that he had minimal industrial 
impairment.  Even the rating criteria cautioned that social 
impairment per se would not be used as the sole basis for any 
specific percentage evaluation, but was of value only in 
substantiating the degree of disability based on all of the 
findings.  The July 1985 VA psychologist appeared to indicate 
that many of the veteran's social and work-related problems 
stemmed from the veteran's passive-aggressive personality 
with prominent antisocial or compulsive traits, not PTSD.  He 
did not even diagnose the veteran with PTSD.  Based on the 
totality of the evidence at the time of the July 1986 
decision, the veteran's PTSD did not clearly result in severe 
industrial impairment to warrant even a 50 percent rating 
much less a 100 percent rating.  

The overriding reason that the Board decision did not involve 
CUE is that the veteran has simply disagreed as to how the 
medical evidence, which was before the Board in July 1986 was 
evaluated.  Such disagreement with the way that the Board 
evaluated the evidence from 1984 and 1985 does not constitute 
CUE.  

As such, the Board concludes, because there was no error of 
fact or law that, when called to the attention of the later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would be manifestly 
different but for such error, the July 1986 decision was not 
clearly and unmistakably erroneous in failing to award an 
initial rating in excess of 30 percent for the veteran's 
PTSD.  In reaching this conclusion, the Board observes that 
the evidence of record at the time of the July 1986 decision 
was correctly reported.  Also, the pertinent statutory and 
regulatory provisions extant at the time of the July 1986 
decision were correctly applied.  

In sum, there is no indication that the correct facts, as 
they were known at the time of the July 1986 decision, were 
not before the Board; that the statutory or regulatory 
provisions extant at that time were incorrectly applied; or 
that an undebatable error was rendered of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  See 38 C.F.R. §§ 3.104(a) and 
3.105(a).  Mere disagreement with the weighing of service and 
post-service medical records extant in 1986 does not amount 
to CUE.  Russell, 3. Vet. App. at 313-14.  As such, the Board 
must conclude that the July 7, 1986 Board decision did not 
contain CUE.  


ORDER

The motion for reversal or revision of the July 7, 1986 Board 
decision on the grounds of CUE is denied.



                       
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



